Citation Nr: 0511286	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  00-24 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a low back disorder.

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of gunshot wound to the left lower 
extremity.

3.  Entitlement to an initial disability rating in excess of 
40 percent for left peroneal neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 1996 and August 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACTS

1.  The veteran's low back disability is manifested by 
essentially normal range of motion and no more than moderate 
intervertebral disc syndrome, and is without evidence of 
positive neurological findings on physical examination, 
severe lumbosacral strain, or any incapacitating episodes.   

2.  In June 1996, the veteran was notified of the rating 
assigned for his left lower extremity gunshot wound 
residuals.  He filed a notice of disagreement in May 1997.  
In August 1997, he was assigned an additional disability 
rating for left peroneal neuropathy, as a residual of the 
gunshot wound.  A statement of the case was issued in August 
1997.  In October 1997, he submitted a VA Form 9, in which he 
only addressed issues pertaining to his low back disability 
and post-traumatic stress disorder.  




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a low back 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5235-5243, 5292, 
5293, 5295 (1995, 2002, & 2003). 

2.  The veteran did not timely perfect an appeal on the 
claims of entitlement to a disability rating in excess of 40 
percent for residuals of gunshot wound to the left lower 
extremity, and entitlement to an initial disability rating in 
excess of 40 percent for left peroneal neuropathy; thus, the 
Board has no jurisdiction to consider these issues and they 
are dismissed. 38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  At the outset, the Board finds 
that there has been compliance with the duties imposed under 
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision.  The Court also specifically 
recognized that where the notice was not mandated at the time 
of the initial AOJ decision, as is the situation in the 
veteran's case, the AOJ did not err in not providing such 
notice specifically complying with section 5103(a)/§ 3.159 
because an initial AOJ adjudication had already occurred.  

The issues on appeal were decided in 1996 and 1997, prior to 
enactment of VCAA.  VA has complied with VCAA duties by means 
of letters sent to the veteran in April 2002, July 2002, and 
December 2003, as well as the February 2004 supplemental 
statement of the case.  He has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  No additional pertinent evidence has been 
identified by the appellant as being available but absent 
from the record.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Lumbar Spine Rating

 Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where the question for 
consideration is the propriety of the initial evaluation 
assigned, as is the situation in the case at hand, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App.119, 126 
(1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The rating criteria for evaluation of musculoskeletal 
disorders have changed during the pendency of this appeal.  
The Diagnostic Codes for evaluating disorders of the spine 
which are pertinent in the case at hand changed effective in 
September 2002, and again effective in September 2003.  The 
Board will address the criteria in effect as of the date of 
the initial award of service connection (1995), as well as 
those which became effective in 2002 and in 2003.  

Pre-2002 Rating Criteria

Under the rating criteria in effect in 1995, Diagnostic Code 
(DC) 5292 provided for a 10 percent rating for slight 
limitation of motion of the lumbar spine.  A 20 percent 
rating was assigned for moderate limitation of motion, and a 
40 percent rating was assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under DC 5293, a 10 percent rating was assigned for mild 
intervertebral disc syndrome (IDS).  A 20 percent rating was 
assigned for moderate IDS; recurring attacks.  A 40 percent 
rating was assigned for severe IDS; recurring attacks, with 
intermittent relief.  A 60 percent rating was assigned for 
pronounced IDS; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

Under the rating criteria for evaluating lumbosacral strain 
(DC 5295), a 10 percent rating was assigned for 
characteristic pain on motion; a 20 percent rating was 
assigned when there was muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating was assigned for 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

2002 Rating Criteria

The rating criteria for evaluating disorders of the spine 
changed effective September 2002 (see 38 C.F.R. § 4.71a).  
There were no changes made to Diagnostic Codes 5292 or 5295.  
Diagnostic Code 5293 was changed.  The 2002 version of DC 
5293 provided that IDS is to be evaluated based either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in higher evaluation.  

Under DC 5293, a 10 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is assigned for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

Note 1 under DC 5293 indicates that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations mean orthopedic and neurologic 
signs and symptoms resulting from IDS that are present 
constantly, or nearly so.  

Note 2 indicates that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code.
2003 Rating Criteria

The general rating formula under 38 C.F.R. § 4.71a, for 
evaluating diseases and injuries of the spine, which became 
effective September 2003, provided, in pertinent part, that a 
10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but no greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral bodily fracture with loss of 50 
percent or more of the height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Note 1 indicates that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  Note 6 indicates that IDS is to 
be evaluated either under the general rating formula for 
disease and injuries of the spine or under the formula for 
rating IDS based on incapacitating episodes, whichever method 
results in higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

The requirements for assignment of each rating for IDS 
remained the same as in 2002.  The Notes were changed.  Note 
1 indicated, in pertinent part, that an incapacitating 
episode is a period of acute signs and symptoms due to IDS 
that requires bed rest by a physician and treatment by a 
physician.  Note 2 was deleted.  (Note 3 under the 2002 
rating criteria (which is not pertinent to this case) is now 
Note 2 under the 2003 rating criteria.)  	
Evidence

The report of a September 1996 VA spine examination indicates 
that the veteran reported having back pain every day.  He 
also had sciatica, with the left leg going numb.  Examination 
showed that he walked erect, with no list, tilt, or limp.  He 
was able to rise on the ball of the foot easily.  He stated 
that he could not rise on the heels.  He was able to squat 
completely.  There was no spasm of paravertebral muscles.  
Range of motion was essentially normal.  Straight leg raising 
was to 90 degrees on each side, without pain.  Knee jerks 
were active and equal with reinforcement.  Ankle jerks were 
active.  

The report of a September 1996 MRI indicates that the veteran 
had mild disc desiccation as well as disc space narrowing at 
L5-S1.  Superimposed upon this degenerative disc disease was 
a moderately large central-left paracentral disc herniation 
destroying the adjacent thecal sac and left S1 nerve root.  
The impression was L5-S1 disc herniation.  
  
A May 1997 VA spine examination report indicated that the 
veteran reported having constant back pain with radiculopathy 
to the left lower extremity.  He had forward flexion to 90 
degrees, lateral flexion to 25-30 degrees, and rotation to 30 
degrees.  Straight leg raising was to 90 degrees on each 
side.  The diagnosis was chronic back pain.  

A May 1998 MRI of the lumbar spine showed a mild diffuse 
degenerative disc bulge at L5-S1, with an associated mild 
left paracentral disc protrusion.  There was also narrowing 
of the left neural foramen at L5-S1.  

During an April 2000 VA spine examination, the veteran 
complained of pain in the back, numbness of the leg, and 
sciatica down the left leg.  Precipitating factors were 
sitting for a long period or overdoing strenuous work.  
Alleviating factor was rest.  He walked erect with no list, 
tilt, or limp.  He rose on his toes and heels easily and was 
able to squat completely.  Range of motion testing showed 
forward flexion to 90 degrees, flexion to the right to 25 
degrees, flexion to the left to 34 degrees, hyperextension to 
30 degrees, and rotation to 45 degrees.  He had pain on the 
extremes of lateral flexion of the back.  There was painful 
motion of the back, but no muscle spasm or weakness.  There 
was no paravertebral muscle spasm.  Neurological findings 
were normal with the exception of left ankle jerk, which was 
unattainable.  This, however, was not due to the back 
disability; rather it is due to left peroneal nerve 
neuropathy, which is a residual of the left leg gunshot 
wound.  (See May 1997 VA peripheral nerves examination 
report.)  

A November 2000 report from a private physician indicated 
that the veteran had lumbosacral pain on hyperextension, 
right and left lateral bending after 30-40 degrees.  Forward 
flexion was full without pain.  Straight leg raising was 
negative.  

During an April 2002 VA spine examination, the veteran 
complained of pain and stiffness of the spine.  Range of 
motion studies showed that he had flexion to the right and 
left to 25 degrees, forward flexion to 90 degrees, 
hyperextension to 30 degrees, rotation to the right to 45 
degrees, and rotation to the left to 43 degrees.  X-rays 
showed straightening of the normal lordotic curvature 
consistent with muscle spasm and discogenic disease at the 
L5-S1 level, with sclerosis eburnation and narrowing of the 
joint space.  

The report of a January 2004 VA spine examination indicated 
that the veteran complained of pain, stiffness, and weakness 
of the spine.  Lifting and pushing aggravated the pain and 
the duration could be from several hours to several days.  
Precipitating factor of flare-up was over exercising.  
Alleviating factors were rest and medication.  There was no 
paravertebral muscle spasm.  Flexion to the right was to 35 
degrees, and 45 degrees to the left (normal is 35 degrees).  
Rotation to the right and left was to 45 degrees (normal is 
45 degrees).  He hyperextended his back to 35 degrees (normal 
is 35 degrees).  He forward flexed to 90 degrees (normal is 
90 degrees).  The assessment was discogenic disease at L5-S1, 
with sclerosis eburnation and narrowing of the joint.  

Analysis

Having reviewed the evidence of record and the applicable law 
and regulation, the Board finds that a 20 percent rating 
should be assigned under the pre-2002 version of DC 5293.  VA 
examination in September 1996 noted that the veteran reported 
daily back pain with sciatica and left leg numbness.  VA 
examination in May 1997 reported complaints of constant back 
pain with radiculopathy to the left lower extremity.  An 
April 2002 VA examination again noted complaints of leg 
numbness and sciatica down the left leg.  

While physical examinations of record do not document 
objective evidence of positive neurologic findings, MRI and 
other radiological findings provide strong evidence of the 
presence of the neurological symptoms of which the veteran 
complains.  Specifically, a September 1996 MRI showed a 
moderately large disc herniation destroying the adjacent 
thecal sac and left S1 nerve root.  A May 1998 MRI showed 
diffuse degenerative disc bulge at L5-S1 with left 
paracentral disc protrusion.  Also, x-rays in April 2002 
showed straightening of the normal lordotic curve consistent 
with muscle spasm and disc disease at the L5-S1 level.  Given 
these significant findings on MRI and x-ray examinations, the 
veteran's complaints of sciatica and numbness, as well as his 
reports of increased symptoms with overexertion and overuse, 
and resolving any doubt in his favor, the Board finds that 
his symptoms more closely approximate the criteria for 
moderate IDS.

The Board does not find that severe IDS is shown at this 
time.  Here, the medical evidence of record has not shown 
positive neurological findings (due to the back) on physical 
examination.  Other findings, such as the ranges of motion, 
the veteran's gait, as well as heel/toe and squat/rise 
testing were not compatible with severe IDS.  Thus, a rating 
higher than 20 percent is not warranted under DC 5293.  

In addition, a rating higher than 20 percent is not warranted 
under other pre-2002 rating criteria as the evidence neither 
shows severe limitation of motion, nor findings consistent 
with severe lumbosacral strain under DC 5295.  

The Board further finds that a rating higher than 20 percent 
is not warranted under the criteria which became effective in 
September 2002.  There are no records of incapacitating 
episodes.  Moreover, the record does not show evidence of 
neurologic manifestations which would warrant a separate 
rating (in addition to that assigned under the orthopedic 
rating criteria) under the diagnostic codes for evaluating 
neurological disorders.  

In order to receive a rating higher than 20 percent under the 
general rating criteria which became effective in 2003, there 
would have to be evidence of forward flexion limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  There is no evidence of this in the 
record.  Thus, a rating higher than 20 percent is not 
warranted under any of the applicable rating criteria.

Increased rating - residuals of gunshot wound/peroneal 
neuropathy - left lower extremity.

Evidence

The record indicates that in September 1995, the veteran 
filed a claim for entitlement to an increased rating for his 
left lower extremity gunshot wound residuals.  A May 1996 
rating decision increased his disability rating to 40 
percent.  He was notified of that decision in June 1996.  He 
filed a notice of disagreement in May 1997.  By an August 
1997 rating decision, the RO awarded an additional 40 percent 
rating for left peroneal neuropathy, as a residual of the 
gunshot wound.  A statement of the case was issued in August 
1997.

In October 1997, the veteran submitted a VA Form 9.  On the 
Form 9, he addressed issues pertaining to his low back 
disability and post-traumatic stress disorder.  He did not 
address his left lower extremity disability.  

In January 2005, the Board informed the veteran of its 
intention to address the question of whether it had 
jurisdiction of the issues pertaining to the ratings assigned 
for his left lower extremity disorder.  The Board indicated 
that it was going to consider whether his substantive appeal 
was adequate.  The appellant was informed that he could 
submit argument and additional evidence relevant to 
jurisdiction and that he could also request a hearing before 
the Board to present oral argument on the jurisdictional 
question.  Sixty days was provided for his response.  He was 
informed that if no response was received by the end of that 
period, it would be assumed that he did not have anything to 
submit and that he did not desire to have a hearing.  A copy 
of pertinent law and regulations accompanied the letter.   A 
response has not been received.  

Law

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104; 38 C.F.R. §§ 19.4, 20.101.

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  In order to 
perfect an appeal to the Board, a claimant must file a 
substantive appeal, which consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  A decision as to the adequacy of 
the substantive appeal will be made by the Board.  38 
U.S.C.A. § 7108; 38 C.F.R. § 20.101(d).  

In Marsh v. West, 11 Vet. App. 468 (1998), the Court of 
Appeals for Veterans Claims (Court) held that the Board must 
assess its jurisdiction prior to addressing the merits of a 
claim.  The Court further held, however, that it could be 
prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without 
affording an appellant the right to present argument and 
evidence on those questions.

Analysis

In this case, as discussed above, the Board sent the veteran 
a letter in January 2005, and informed him of the possible 
inadequacy of his substantive appeal and solicited his 
response.  No response has been received.

After consideration of the evidence of record, the Board 
finds that an adequate VA Form 9, which meets the statutory 
and regulatory requirements as to a timely filed substantive 
appeal, has not been filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  The October 1997 VA Form 9 in no way 
addresses the issues pertaining to the ratings assigned for 
the left lower extremity conditions.  The Board has carefully 
reviewed the record in order to determine whether any other 
communication by or on behalf of the veteran constitutes a 
timely filed adequate substantive appeal under the pertinent 
law and regulations.  The Board has identified no such 
communication, and the veteran has pointed to none.  

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  Pursuant to VAOPGCPREC 9-99, the Board may 
dismiss any appeal which is not timely filed.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal with respect to the issues of 
entitlement to ratings in excess of 40 percent for residuals 
of gunshot wound to the left lower extremity and left 
peroneal nerve neuropathy.  

The Board has given consideration to the provisions of the 
VCAA.  It is the law that is dispositive of the issues 
pertaining to the ratings for the left lower extremity 
conditions.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Under such circumstances, the VCAA is not applicable.  See 
Manning v. Principi, 16 Vet. App. 534, 542-3, and cases cited 
therein.  (The VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.)


ORDER

A 20 percent rating for a low back disorder is granted, 
subject to the criteria which govern the payment of monetary 
awards.

The claim of entitlement to a disability rating in excess of 
40 percent for residuals of gunshot wound to the left lower 
extremity is dismissed.

The claim of entitlement to an initial disability rating in 
excess of 40 percent for left peroneal neuropathy is 
dismissed.




	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


